MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Jun 21 2017, 9:20 am
the defense of res judicata, collateral                                    CLERK
estoppel, or the law of the case.                                      Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven Joseph Rekowski,                                  June 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1612-CR-2777
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D.
Appellee-Plaintiff                                       Humphrey, Judge
                                                         Trial Court Cause No.
                                                         15C01-1601-F1-001



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017           Page 1 of 10
                                       Statement of the Case
[1]   Steven Rekowski (“Rekowski”) appeals the sentence imposed after he pled

      guilty to three counts of Level 1 felony child molesting,1 three counts of Level 5

      felony child exploitation,2 and one count of Level 6 felony performing sexual

      conduct in the presence of a minor.3 Rekowski specifically argues that his

      sentence is inappropriate in light of the nature of the offenses and Rekowski’s

      character. Because Rekowski has failed to persuade us that his sentence is

      inappropriate, we affirm the sentence.


[2]   We affirm.


                                                     Issue
                 The sole issue for our review is whether Rekowski’s sentence is
                 inappropriate.

                                                     Facts
[3]   On December 31, 2015, Rekowski went to S.B.’s (“S.B.”) house to do some

      laundry. Rekowski and S.B. had known each other for eight or nine years.

      When Rekowski arrived at S.B.’s house, S.B. was getting ready to go in to work

      for an hour to do some paperwork. She planned to take her daughters, four-

      year-old A.R. (“A.R”) and ten-year-old J.R. (“J.R.”) with her. When the two




      1
          IND. CODE § 35-42-4-3.
      2
          I.C. § 35-42-4-4.
      3
          I.C. § 35-42-4-5.


      Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 2 of 10
      girls asked if they could stay home, Rekowski offered to watch them while S.B.

      was gone. When S.B. returned home about an hour later, Rekowski laughed

      and showed her a picture of A.R., who had fallen asleep against the wall in her

      room. Rekowski said he took the pictures “because it was funny how she fell

      asleep.” (Tr. 81).


[4]   The following day, Rekowski and Stephanie Weaver (“Weaver”) stopped by

      S.B.’s house. Weaver told Rekowski to tell S.B. what he had done the night

      before. Rekowski told S.B. that “he [had taken] advantage of a situation,” and

      Weaver began showing S.B. photos and videos that she had found on

      Rekowski’s phone. (Tr. 77). The photos and videos showed Rekowski

      molesting A.R. and J.R. Specially, there were photos and videos of Rekowski

      placing his finger and tongue into A.R.’s vagina as well as photos and videos of

      Rekowski placing his penis into a sleeping or unconscious J.R.’s mouth.

      Rekowski subsequently ejaculated into J.R.’s mouth and then took pictures of

      J.R. with semen on her lips and face.


[5]   After seeing the photos and videos, S.B. contacted the police, who took

      Rekowski to the police station for questioning. Rekowski admitted that he had

      molested A.R. and J.R. but insisted that the molestations were “a first-time

      thing.” (Ex. at 57). Police officers subsequently conducted a search of

      Rekowski’s apartment where they found muscle relaxing pills, children’s toys,

      sex toys, gels, lubricants, and female children’s underwear. The officers also

      found numerous multimedia devices, including cell phones and computers.

      Sergeant Matthew Simmons (“Sergeant Simmons”) from the Indiana State

      Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 3 of 10
      Police Cyber Crimes Unit forensically examined eleven of the devices, which

      included 846,122 images and/or video files. Sergeant Simmons classified

      approximately 272,687 of those files. Ten percent of those files could be

      classified as child pornography, and 84 percent of the files could be classified as

      child erotica.4 Approximately 9,000 of the files were files frequently possessed

      by those involved in child pornography. Sergeant Simmons also located

      pictures and videos of Rekowski engaged in sexual acts with children.


[6]   Police officers discovered that two of the children in the photographs were

      eight-year-old M.F. (“M.F.”) and seven-year-old A.B. (“A.B.”), who are the

      daughters of T.B. (“T.B.”). T.B. and her husband had taken Rekowski “into

      [their] home when he was down on his luck, [they] fed and housed him and

      helped him to [the] best of [their] ability [even though they] didn’t have much

      [themselves] and . . . asked for nothing in return.” (Tr. 90). Pictures and videos

      found on Rekowski’s phone showed him playing a “game” where he held M.F.

      upside down and coerced her to pull down his pants, grab and touch his erect

      penis, and place it in her mouth. (Tr. 58). A.B. watched the “game,” and in

      the video, both of the girls were laughing. (Tr. 58). There were additional

      photographs on the multimedia devices that revealed Rekowski molesting

      unidentified children.




      4
       Child erotica “can be classified as things that don’t go into the realm of child pornography such as modeling
      pictures of children in lingerie, bathing suits, demeanor such as that or images that are showing a naked
      child, however, it is unable to determine what their age might be.” (Tr. 103).

      Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017             Page 4 of 10
[7]   The State charged Rekowski with multiple offenses, and he eventually pled

      guilty to three counts of Level 1 felony child molesting for molesting A.R., J.R.,

      and M.F.; three counts of Level 5 felony child exploitation for acts involving

      A.R., J.R., and M.F.; and one count of Level 6 felony performing sexual

      conduct in the presence of a minor. At the sentencing hearing, S.B. testified as

      follows regarding the impact of the molestations on her family:


              After this happened I nearly lost my job from staying home
              because if they weren’t at work with me I didn’t go to work. . . .
              Then I eventually just quit because they just couldn’t be there all
              the time, every day. I just don’t trust anybody to be around them
              anymore. . . . It’s the worst thing that could ever happen. I feel
              like a terrible person that . . . I had to run to work for an hour
              and something like this could have happened. I felt like [it was]
              my fault that I did something wrong for letting somebody I
              kn[e]w for eight (8) or nine (9) years sit with them for an hour.


      (Tr. 82). In addition, the following letter from T.B. was read into the record of

      the sentencing hearing:

              This monster molested my little girls, he did things I cannot even
              fathom . . . a grown man even thinking about doing to a child.
              He violated my babies. . . . They should be playing and enjoying
              life but instead they are drug from appointment to appointment
              to try and put those pieces back together again. This is not what
              a child should be doing or have to go through. They had their
              innocence ripped away from them for what? For this sick
              monster’s self-desires. He took their childhood away from them
              forever. My children have been through so much already that no
              child should ever have to go through. . . .


      (Tr. 90).

      Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 5 of 10
[8]   Also at the sentencing hearing, the State pointed out that Rekowski was facing

      a maximum sentence of one hundred seventy and one-half (170 ½) years and

      that “he deserve[d] every day of this sentence.” (Tr. 160). The State further

      argued that “in [its] years of experience, [Rekowski was] probably the worst

      child molester that [it had] ever seen.” (Tr. 160). The State pointed out that

      Rekowski did not just molest the children, he photographed the molestations.

      Rekowski responded that he was not the “worst of the worst when the worst

      possible acts didn’t occur . . . .” (Tr. 165). According to Rekowski, there were

      some sexual acts that did not occur in this case that would have been “worse

      than what happened in this case.” (Tr. 164).


[9]   In its written sentencing order, the trial court found four aggravating

      circumstances. First, the trial court noted that Rekowski has a criminal history

      that includes five felony convictions, eight misdemeanor convictions, and three

      probation violations. The trial court explained that both video and

      photographic evidence revealed that Rekowski committed sexual offenses

      against the four victims in the case as well as five to ten additional children.

      Second, the trial court found that the nature and circumstances of the crimes

      also constituted an aggravating factor. According to the trial court, the offenses

      included children who were substantially younger than the statutory

      requirement to be under the age of fourteen for the enhancement to a Level 1

      felony. The trial court further explained that “[Rekowski’s] lack of respect and

      callousness towards these young children is appalling. [His] treatment of small

      children as sexual toys cannot be tolerated in a civilized society. It is hard to


      Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 6 of 10
       imagine a more disgusting display of human behavior.” (Sentencing Order at

       6). Third, the trial court found that the effects of the crime was also an

       aggravating factor. The trial court explained that the effect of the harm to the

       children may not be known for years; however, it was clear that the parents of

       the children had been emotionally devastated. Fourth, the trial court found that

       Rekowski’s future dangerousness was also an aggravating factor. According to

       the trial court, Rekowski’s actions showed that he was a clear, present, and

       continuing danger to children. The trial court considered Rekowski’s guilty

       plea to be a slight mitigating factor.


[10]   After reviewing the aggravating and mitigating factors, the trial court sentenced

       Rekowski to fifty (50) years for each of the Level 1 felony convictions; six (6)

       years for each of the Level 5 felony convictions; and two and one-half (2 ½)

       years for the Level 6 felony conviction. The trial court further ordered all of the

       sentences to run consecutive to each other for a total executed sentence of one-

       hundred and seventy and one-half (170 ½) years. Rekowski now appeals his

       sentence.


                                                   Decision
[11]   Rekowski’s sole argument is that his sentence is inappropriate. Indiana

       Appellate Rule 7(B) provides that we may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, we find that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. The defendant bears the burden of persuading this Court that

       his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.
       Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 7 of 10
       2006). Whether we regard a sentence as inappropriate turns on the “culpability

       of the defendant, the severity of the crime, the damage done to others, and

       myriad other factors that come to light in a given case.” Cardwell v. State, 895

       N.E.2d 1219, 1224 (Ind. 2008).


[12]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Here, Rekowski pleaded guilty to three Level 1 felonies, three Level 5 felonies,

       and one Level 6 felony. The sentencing range for a Level 1 felony is from

       twenty (20) to fifty (50) years, with an advisory sentence of thirty (30) years.

       I.C. §   35-50-2-5. The sentencing range for a Level 5 felony is from one (1) to six

       (6) years, with an advisory sentence of three (3) years. I.C. § 35-50-2-6. The

       sentencing range for a Level 6 felony is from six (6) months to two and one-half

       (2 ½) years, with an advisory sentence of one (1) year. I.C. § 35-50-2-7. The

       trial court sentenced Rekowski to the maximum sentence for each conviction

       and ordered the sentences to run consecutively, for a total executed sentence of

       one hundred and seventy and one-half (170 ½) years.


[13]   With regard to the nature of the offenses, Rekowski offered to care for A.R. and

       J.R. while their mother went to work. When he got the young girls alone,

       Rekowski placed his tongue and finger into four-year-old A.R.’s vagina and

       took photos and videos of his actions. Rekowski also placed his penis in J.R.’s

       mouth, ejaculated, and then took pictures of his semen on J.R.’s face and

       mouth. In addition, Rekowski took photos and videos of these acts. Further,

       Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 8 of 10
       Rekowski abused the trust of friends who had given him a place to stay when

       he was “down on his luck” by playing sexual games with their seven- and eight-

       year-old daughters. (Tr. 190). Specifically, photos and videos showed

       Rekowski playing a “game” where he held M.F. upside down and coerced her

       to pull down his pants, grab and touch his erect penis, and place it in her

       mouth. (Tr. 58). M.F.’s sister A.B. watched the “game,” and in the video, both

       of the girls were laughing. (Tr. 58). While Rekowski claims that these

       instances of molestation were not the worst that could have occurred, we find

       that the self-preserved evidence of sexual abuse contradicts his self-serving

       argument. The nature of Rekowski’s offenses demonstrates the likelihood that

       the psychological damage to his victims will likely “be more devastating than

       physical injury. This is especially true of children of tender years when they are

       victimized in the manner described in this case.” Lasley v. State, 510 N.E.2d

       1340, 1342 (Ind. 1987).


[14]   With regard to his character, Rekowski has an extensive criminal history that

       includes five felony convictions, eight misdemeanor convictions, and three

       probation violations. Rekowski’s former contacts with the law have not caused

       him to reform himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind. Ct.

       App. 2009), trans. denied. In addition, Rekowski’s multi-media devices included

       child pornography and erotica, including images that he produced as he was

       molesting children. Rekowski further abused positions of trust with friends and

       neighbors by offering to care for their children and then molesting those

       children while they were in his care.


       Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 9 of 10
[15]   Given the multiple children molested here and after due consideration of the

       trial court’s decision, Rekowski has failed to persuade this Court that his

       sentence is inappropriate in light of the nature of the offenses and the character

       of the offender. See, e.g., Serino v. State, 798 N.E.2d 852, 857 (Ind. 2003) (noting

       that “when the perpetrator commits the same offense against two victims,

       enhanced and consecutive sentences seem necessary to vindicate the fact that

       there were separate harms and separate acts against more than one person”).

       See also Mitchem v. State, 685 N.E.2d 671, 680 (Ind. 1997) (explaining that the

       “basis for the gross impact which consecutive sentences may have is the moral

       principle that each separate and distinct criminal act deserves a separately

       experienced punishment”).


[16]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1612-CR-2777 | June 21, 2017   Page 10 of 10